Citation Nr: 1515130	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to claimed in-service herbicide exposure.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1. The record does not show, and the Veteran does not contend, that he had duty or visitation in the Republic of Vietnam during service. 

2. The Veteran served aboard the USS Suribachi which was stationed in the blue water off the coast of Vietnam during the Veteran's period of service. 

3. The Veteran's prostate cancer did not first manifest during service or within the first post-service year. 

4. The Veteran's prostate cancer is unrelated to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duty to notify and assist claimants in substantiating a claim for VA benefits are codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA has met all statutory and regulatory notice and duty to assist provisions under the statute and regulations.  In a June 2011 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal. Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, his lay contentions and submissions, and various private treatment records.  The Veteran was provided the opportunity to provide the approximate dates, location, and nature of the alleged herbicide exposure. Additionally, the U. S. Army and Joint Services Records Research Center (JSRRC), conducted a review of herbicide exposure with the information provided by the Veteran.

The Veteran was not afforded a VA medical examination or opinion in conjunction with this claim.  As will be discussed in greater detail below, a VA examination or opinion is not required, as the central question before the Board is whether the Veteran had confirmed herbicide exposure during service.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim). The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Prostate Cancer

The Veteran seeks service connection for prostate cancer.  He does not assert that he stepped foot on Vietnam soil during service; but, rather, he believes that he may have been exposed to Agent Orange when cleaning what is described as a chemical spill onboard the USS Suribachi.  The Veteran stated that a forklift hit a container of Agent Orange, which then caused Agent Orange to leak out.  The Veteran stated that he then washed the deck down to get it down the sump, and then washed and pumped the bilge several times.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)   Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran's prostate cancer was diagnosed in or around 2005, many years following discharge from service, and the Veteran does not contend that the prostate cancer had its onset during service.  Essentially, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he asserts he was exposed to herbicides while working aboard the USS Suribachi. 

Any veteran who, during active military, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

After reviewing all the lay and medical evidence, including the Veteran's statements asserting his exposure to Agent Orange while pumping out the bilge on the USS Suribachi, the Board finds that the weight of the evidence is against the claim, and service connection must be denied.  

Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or exposure to an herbicide agent in service, to include during his service aboard the U.S. naval ammunition ship USS Suribachi.  The Veteran's DD Form 214 and personnel records show that he served in the United States Navy, and was assigned to the USS Suribachi between September 1971 and December 1972.  The JSRRC memo from October 2011, states that based on the Department of the Army Record, AAHS-RDC 01 May 09, no evidence has been found to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The memo further stated that: 

official records do not show that the USS Suribachi docked in the waters of Vietnam or that sailors from this ship were ashore.  The USS Suribachi was an afloat armory that provided weapons and ammunition to other ships.  There is no record available demonstrating that this ship docked in or entered the interior waters of the Republic of Vietnam.

While the Veteran is sincere in his belief that he was exposed to Agent Orange aboard the USS Suribachi, the Veteran is not competent to state that a spill aboard the USS Suribachi was contaminated with herbicides, or that the Veteran was involved in cleaning up Agent Orange.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service). 

The Veteran submitted an internet reference entitled 'Dictionary of American Naval Fighting Ships', and what amounts to a buddy statement to support his contention from military.com.  The internet article provided, gave a history of the USS Suribachi from 1955 to 1975.  The article stated where the USS Suribachi was stationed, and confirmed that it was part of the Pacific Fleet during Vietnam.  The article noted that the USS Suribachi rearmed and refueled the combat units of the 7th Fleet.  However, the article does not provide evidence showing that the USS Suribachi was contaminated with herbicides, and the article is not relevant to the material fact of herbicide exposure, and therefore not probative.  See Old Chief v. United States, 519 U.S. 172, 178 n. 3 (1997) (noting that "[e]vidence which is not relevant is not admissible.")(citing Federal Rule of Evidence 402)).  

The military.com statement is from a service member who served on the USS Suribachi.  The statement provides that as part of loading and rearming ships on the gun line, the USS Suribachi would often take empty 55 gallon drums to return to Subic Bay.  The statement further alleged that the crew would knock holes in the drums and drop them over the side, into cargo nets.  The internet statement gives no date or indication that the supposed spill occurred while the Veteran was aboard.  While potentially relevant, the statement offers no support to the presence of Agent Orange, nor does it support the alleged clean-up of Agent Orange reported by the Veteran.  The Board finds the evidence insufficient to support the Veteran's contention of in-service herbicide exposure.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board acknowledges that the USS. Suribachi had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  An opinion of the General Counsel for VA held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) .  See VAOPGCPREC 27-97 (July 23, 1997).  While this vessel was stationed off the shores of Vietnam, the record does not show and the Veteran does not allege it either docked in or was present in the inland waterways of Vietnam. 

Absent qualifying service in Vietnam, and absent competent and probative evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

As noted above, prostate cancer was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or exposure to an herbicide agent in service, and a nexus has not otherwise been established between the Veteran's current disability and military service.

While the Veteran may believe that his prostate cancer is related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his prostate cancer does not create the requisite nexus needed for service connection.

The preponderance of the evidence is against the Veteran's claim for service connection, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER


Entitlement to service connection for prostate cancer, to include as secondary to claimed in-service herbicide exposure is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


